Citation Nr: 1453626	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  12-24 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a compensable rating for tinea versicolor.

2.  Service connection for bilateral hearing loss.

3.  Service connection for tinnitus.

4.  Whether new and material evidence has been received to reopen the claim of service connection for a low back strain.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1974 to April 1977. 

The matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veteran Affairs (VA Regional Office (RO) in Portland, Oregon.

In the September 2012 Formal Appeal, the Veteran alleged that there was clear and unmistakable error (CUE) in a September 1977 rating decision which denied service connection for a low back disability.  The motion for CUE has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of service connection for a low back strain is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's service-connected tinea versicolor requires systemic therapy for a total duration of less than six weeks during the past twelve-month period.  

2.  The Veteran was exposed to loud noise in service.

3.  Symptoms of bilateral hearing loss were not chronic in service or continuous since service separation.  

4.  Bilateral sensorineural hearing loss did not manifest to a compensable degree within one year of service separation.

5.  Currently diagnosed bilateral sensorineural hearing loss is not related to active service, to include in-service noise exposure.

6.  Currently diagnosed tinnitus likely had its onset during service.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation, but no higher, for service-connected tinea versicolor have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.118, Diagnostic Code 7806 (2014).

2.  The criteria for service connection for bilateral hearing loss are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).

3.  The criteria for service connection for tinnitus have been approximated.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.      38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A.          § 5103(a); 38 C.F.R. § 3.159(b).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The RO issued an August 2009 preadjudicatory notice letter to the Veteran which met the VCAA notice requirements.

With regard to the service connection issues, the VCAA duty to notify initially was satisfied by way of a pre-adjudicatory letter the RO sent to the Veteran in August 2009.  This letter informed of the evidence required to substantiate the claim and of the respective responsibilities in obtaining this supporting evidence, including advising of how disability ratings and effective dates are assigned.  Thus, the Veteran has received all required notice concerning the claim.

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A;   38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's STRs, VA and private medical treatment evidence, and the Veteran's statements.  

The Veteran underwent a VA audiology examination in September 2009.  He was provided VA skin examination in September 2009.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations are adequate because they were performed by medical professionals, and were based on a review of the record and history and symptomatology from the Veteran and a thorough examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary to decide this claim that has not been obtained and that is obtainable; therefore, no further notice or assistance with this claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA's duties to notify and assist with this claim have been satisfied.

Increased Evaluation

The Veteran contends that he is entitled to a rating higher than the current noncompensable (0 percent) evaluation for his skin condition.  Specifically, he explains in a January 2010 statement that topical therapy is insufficient to treat his skin condition, but he has been unable to take the prescribed systemic therapy due to health concerns.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2014).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  
38 C.F.R. § 4.14 (2014). 

The Veteran's service-connected skin condition is rated under Diagnostic Code 7806, which provides for a noncompensable rating when there is evidence of a skin condition which affects less than 5 percent of the entire body or less than 5 percent of exposed areas, and; no more than topical therapy required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

A 10 percent rating is assigned when there is evidence of a skin condition which affects at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  Id. 

A 30 percent rating is assigned when there is evidence of a skin condition which affects 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id.

A 60 percent rating is assigned when there is evidence of a skin condition which affects more than 40 percent of the entire body or more than 40 percent of exposed areas, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  Id.

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran was provided a September 2009 VA skin examination in conjunction with his July 2009 claim for increase.  He reported that he was initially diagnosed with tinea versicolor in service, and was given some lotion to put on it.  He subsequently tried Selsun shampoo and Selsun Blu, but had no success with any of those treatments.  He tried over the counter antifungal agents, including clotrimazole and at least two others, the names of which he could not recall, which were also ineffective.  He stated that the area on his right flank itches all the time, and the itch becomes much more severe when he is hot and sweaty.  When the temperature is cold the itching is much less.  He has tried Dove soap which has caused to area to get flaky, but nothing has really changed in the overall area involved.  Upon physical examination, the VA examiner noted that the affected area was on the right lower back from the midline of the spine, extending laterally to the flank.  The area was somewhat rectangular, with the following measurements:

* The horizontal length of the inferior margin is 28 cm;
* The vertical length of the medial margin, (over the vertebrae) is 16 cm;
* The vertical height of the lateral margin is 20 cm;
* The horizontal margin of the upper margin is 24 cm. 

The area was a medium brown in appearance with random, tiny vesicles approximately 0.5 mm. diameter, some of which had been scratched and were peeling, and some that were just forming.  The generalized surface had a pebbly irregularity with tiny elevations at perhaps 0.5 mm. and the diameter of those elevations was less than a millimeter and randomly scattered.  The color ranged from a medium dark reddish brown to varying shades of lighter tan.  The margins were flaky, with a tiny bit of erythema at the outer margins of the flaky edge.  The overall mass of pigmented area is approximately 0.5 mm. elevated compared to surrounding skin.  The diagnosis was tinea versicolor, severe infection.  The VA examiner provided a prescription for oral ketoconazole.

An October 2009 VA treatment record notes that oral ketoconazole had been requested for the treatment of the Veteran's resistant tinea versicolor.  The note explained that the dosing options for that drug are either 400mg with a single dose or 100mg daily for 5 days.  The 400mg single dose was recommended to shorten the duration of the therapy and reduce chances of drug interactions.  More recent VA treatment records are silent for complaints or treatment of the skin condition.  

The Board finds that a 10 percent evaluation, but no higher, is warranted for tinea versicolor requiring systemic therapy.  The evidence of record shows that he was prescribed oral ketoconazole, a systemic therapy, to treat his tinea versicolor.  The Veteran's credible lay testimony shows that, while the treatment is required, he is unable to take it.  To the extent that he seeks a rating evaluation higher than 10 percent, the evidence of record does not support the claim.  To that end, it is not shown that systemic therapy is required for a total duration of six weeks or more.  Rather, the September 2009 VA examiner recommended one does of the oral ketoconazole.  More recent treatment records do not show that additional treatments have been recommended.  Further, the evidence does not show that 20 percent or more of the body or 20 percent or more of the exposed areas are affected by the skin condition.  Based on the VA examiner's estimation, the affected area was approximately 0.056 square meters, with no exposed areas affected.  Using a body surface area calculator, the Veteran's height of 69 inches and weight of 210 pounds, taken at the September 2009 VA examination, produces a body surface area of 2.11 square meters.  Thus, the affected area covers approximately 3 percent of the total body surface area.  

The Board has also considered whether referral for consideration of an extraschedular rating is warranted. 38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular evaluation under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Director of Compensation.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). See Id. 

In this case, the provisions of 38 C.F.R. § 4.118, DC 7806, contemplate a number of potential symptoms of a skin disease, including scarring, coverage of the condition, and type of medication required for treatment.  Higher schedular evaluations are also available for more severe manifestations.  As such, it would appear that the schedular rating criteria reasonably describe the symptomatology of the Veteran's condition which manifested with flaking, brown appearance with vesicles and peeling.  While the rating criteria do not specifically discuss itching, the Board finds that such symptoms are considered by the rating criteria for corticosteroid or other systemic medication which would frequently be prescribed to alleviate such a symptom. 

Furthermore, even if the symptoms were not adequately contemplated in this case there is no indication that the Veteran has an exceptional disability picture that exhibits other related factors identified in the regulations as "governing norms." It has not been demonstrated, or even contended by the Veteran that his skin condition has required him to be hospitalized at any time. Nor has he alleged that his skin condition has affected his ability to work.  Accordingly, referral for consideration of an extraschedular rating is not warranted.

For these reasons, the Board finds that the weight of the evidence demonstrates that a 10 percent rating evaluation is warranted for the entire rating period on appeal.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Service Connection Legal Authority

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A.         § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R.          § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Bilateral sensorineural hearing loss, an organic disease of the nervous system, is a chronic disease listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies to those claims.  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for Hearing Loss

The Veteran contends that he has hearing loss as a result of acoustic trauma during service.  Specifically, he reported that his MOS as a helicopter mechanic exposed him to hazardous noise levels.  The Veteran's lay statements regarding acoustic trauma are competent and credible.  Resolving reasonable doubt in favor of the Veteran, the Board finds that he was exposed to the reported acoustic trauma in service.  

Service treatment records show that hearing acuity was within normal limits for VA purposes at entrance into active duty service and separation from service.

To that end, audiometric testing conducted upon entrance into active duty in March 1974 revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
5
5
LEFT
25
20
10
10
5

Audiometric testing of October 1974 revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
N/A
0
LEFT
10
10
15
N/A
5

In October 1975, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
N/A
0
LEFT
15
10
15
N/A
0

Upon separation from service in March 1977, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
N/A
0
LEFT
15
10
15
N/A
0

Service treatment records also indicate that the Veteran complained of ear pain in July 1974.  At that time he was diagnosed with otitis media.  The Veteran submitted a July 1974 report that noted complaint of ear ache, ear congestion, itching ears, pus and slight decreased hearing.  He was diagnosed with otitis external.  No audiogram was performed at that time.  While the Veteran reported a history of ear trouble on the October 1974 report of medical history the physician explained this was referring to an ear infection and otitis media 3 months prior.  The Veteran denied any history of hearing loss on that form.  Furthermore, the Veteran denied a history of ear, nose or throat trouble or hearing loss on the March 1977 reports of medical history.  

The Veteran was provided a September 2009 VA audiology examination.  He initially reported that he was aware of hearing loss about five or six years ago but then clarified that he has had hearing problems since service.  Audiometric findings revealed a hearing loss disability for VA purposes in both ears.  The VA examiner reviewed the claims file and noted that the Veteran was exposed to hazardous noise levels in service.  The examiner further noted that hearing loss was not noted at service separation, and the hearing test at separation appeared reliable.  As a civilian, the Veteran worked in retail for six years, for a company making fiberglass boats, drove a beer truck for a year, installed pool covers for seven years, and worked for a scaffolding company for ten years.  He denied being a hunter.  The VA examiner opined that hearing loss was not caused by noise exposure in service.  The rationale was that hearing was within normal limits at separation, and the configuration of the current hearing loss was not consistent with the effects of noise exposure.

The Board finds that the evidence shows that symptoms of bilateral hearing loss was not chronic in service or continuous after service separation.  Service treatment records show that the Veteran had no significant decibel loss at any frequency for either ear following extensive military noise exposure.  The March 1977 audiometric findings at separation did not show a hearing loss disability for VA purposes, and no hearing loss disability was noted by the examiner at that time. 

The Board further finds that the weight of the evidence demonstrates that symptoms of bilateral hearing loss did not manifest to a compensable degree within one year of service separation.  To that end, the September 2009 VA examiner noted that the Veteran did not "notice" hearing loss until at least 25 years after separation.  

The Board finds that the weight of the evidence demonstrates that currently diagnosed bilateral sensorineural hearing loss is not related to active service.  As noted, the medical evidence provided by the September 2009 VA examiner indicates that the Veteran's current hearing loss is not related to service, but rather, had its onset many years after service separation.  Further, the VA examiner determined that the Veteran's current hearing loss is not consistent with the conceded noise exposure in service.  

The Board acknowledges the Veteran's January 2010 statement, in which he asserted that the September 2009 VA examiner misinterpreted his remarks during examination.  The Veteran explained that he has experienced hearing loss and tinnitus since service, but that the condition has worsened in the past five or six years.  The Veteran is competent to report symptoms of hearing loss that he may have experienced at any time.  See Layno, 6 Vet. App. 465, 470.  As a layperson, however, he is competent in some cases to provide an opinion as to the etiology of a disorder.  Jandreau, 492 F.3d 1372, 1377.  His assertion is supported by the July 1974 record that noted a complaint of slight decreased hearing.  While the Veteran is competent to assert that he noticed hearing problems in service, he is not is not shown to have the training and expertise necessary to diagnose a hearing loss disability for VA purposes, because such diagnosis requires precise audiometric testing and interpretation.  As outlined above, audiometric testing during service consistently reflected that the Veteran's hearing did not rise to a hearing loss disability under VA standards.  Indeed, upon separation, the Veteran's hearing was within normal limits with thresholds under 20 decibels at all tested levels.  Furthermore, the Board notes that during service the Veteran affirmatively denied the presence of hearing loss in October 1974 and March 1977 reports of medical history.  In light of this, the Veteran's assertion of continuous trouble hearing since service is afforded less probative value. 

As such, the Board finds that the September 2009 VA audiology examination provides the most probative evidence of record with respect to the etiology of the Veteran's current hearing loss and tinnitus.  See Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The Board finds that this evidence is persuasive and has great probative weight.  The medical reports and opinions are detailed, provided a rationale for the opinions, and cited to the facts which supported the opinion. 

For these reasons, the Board finds that a preponderance of the evidence is against the claims for service connection for bilateral hearing loss and tinnitus, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

Tinnitus

The Veteran also seeks service connection for tinnitus and argues that it was caused by noised during service. 

There is competent evidence that the Veteran has current tinnitus.  Tinnitus is defined as "a noise in the ear, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type." DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (DORLAND'S) 1930 (32nd ed. 2012).  Thus, due to its inherently subjective nature, tinnitus is readily capable of even lay diagnosis. See Charles v. Principi, 16 Vet. App. 370, 374 (2002).

Although the service treatment records do not document complaints of tinnitus, the Veteran is competent to describe being exposed to loud noise, such as that caused by aircraft engines.  He is also competent to describe observable symptoms such as ringing in the ears. See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

As noted above the Veteran was afforded a VA examination in September 2009.  The Veteran reported that the tinnitus is present about twice a night and three or four times a week during the day.  When present, the tinnitus lasts half an hour at night and thirty seconds to two minutes in the daytime.  The tinnitus has been present for the last twenty years, or since approximately 1989.  The Veteran reported that he could not recall if it was present in the service.  The examiner opined that the current tinnitus is not related to service.  The rationale was that the Veteran could not recall if tinnitus was present in service and as tinnitus is associated with hearing loss and the current hearing loss disability manifested many years after service separation, the tinnitus most likely occurred after leaving the service.

In a January 2010 statement, the Veteran asserted that the September 2009 VA examiner misinterpreted his remarks during examination.  The Veteran explained that he has experienced hearing loss and tinnitus since service, but that the condition has worsened in the past five or six years.  Unlike hearing loss, which can be objectively tested, tinnitus is inherently subjective.  Furthermore, the Board notes that the examiner's handwritten notes simply noted "tinnitus - last 20 years more frequent, can't recall in service".  

On this record, the Board finds that the competent and credible evidence is in equipoise as to whether the Veteran's tinnitus first began in service, has been recurrent since service, and still exists.  The Board finds that the Veteran's statements regarding the noise exposure in service and experiencing tinnitus symptoms in service and since service to be competent and credible.  The Board finds that the Veteran's statements to be sufficient proof of this in-service injury and recurrent symptoms.  The Veteran's lay statements are found to be credible as they have been consistent and are confirmed by the circumstances of his service. 

Based on a careful review of the entire record, the Board finds the evidence is in equipoise as to whether the current tinnitus is as likely as not due to the Veteran's exposure to excessive noise levels in active service, and whether the tinnitus began during active service.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). In resolving all reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted. 

ORDER

A rating evaluation of 10 percent, but no higher, for service-connected tinea versicolor is granted.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.


REMAND

As noted above, the Veteran has alleged that there was clear and unmistakable error in a September 1977 rating decision which denied service connection for a low back strain.  The Board has referred the motion for CUE to the AOJ for proper adjudication.  The Board finds that the issue on appeal, whether new and material evidence has been submitted to reopen a claim for service connection for a low back strain, is inextricably intertwined with the motion for CUE.

Accordingly, the case is REMANDED for the following action:

After the AOJ has properly adjudicated the September 2012 motion for CUE, perform any additional development deemed necessary and readjudicate the issue of whether new and material evidence has been submitted to reopen a claim for service connection for a low back strain.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


